Citation Nr: 0716168	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  96-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet.

2.  Entitlement to an effective date earlier than January 14, 
1999 for the grant of a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1995.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 1996 decision, the veteran's claim of service 
connection for migraine headaches was granted and a 
noncompensable rating was assigned as of August 2, 1995.  
Service connection for numbness of the feet was also denied 
by the same rating decision.  

The veteran appealed the aforementioned claims to the Board 
of Veterans' Appeals (Board); and in a December 1997 
decision, the Board granted an increased rating, to 10 
percent, for the veteran's migraine headaches, as of August 
2, 1995, and denied the claim of service connection.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) for a higher rating for migraine 
headaches and for service connection for numbness of the 
feet.  In a December 1998 Order, the Court vacated the 
Board's December 1997 decision to the extent that it denied a 
rating in excess of 10 percent for migraine headaches and 
denied service connection for numbness of the feet, and 
remanded the case to the Board for readjudication. 

In June 1999, the Board remanded the claim to the RO for 
further development.  By a September 2000 RO decision, the 
veteran was granted an increased rating to 30 percent for 
migraine headaches as of August 2, 1995, and an increased 
rating to 50 percent as of January 14, 1999.  

The September 2000 rating decision also granted TDIU, with an 
effective date of January 14, 1999.  The veteran disagreed 
with the effective date assigned.

In a May 2003 decision, the Board determined that the 
veteran's migraine headaches should be evaluated as 50 
percent disabling from August 2, 1995, and that a higher 
evaluation was not warranted.  The remaining issues were 
remanded for additional development.


FINDINGS OF FACT

1.  There is no current disability manifested by numbness of 
the feet that is related to service.

2.  The veteran's claim of entitlement to TDIU was received 
on January 14, 1999.

3.  As of August 2, 1995, the veteran is in receipt of 
service connected benefits for migraine headaches, with a 50 
percent evaluation; patellofemoral syndrome of the knees, 
with 10 percent evaluations for each knee; degenerative joint 
disease of the spine, with an evaluation of 10 percent; 
tinnitus, with an evaluation of 10 percent; alopecia areata, 
with an evaluation of 10 percent; scarring and 
tympanosclerosis of the left ear, with a noncompensable 
evaluation; residuals of tonsillectomy, with a noncompensable 
evaluation; and a scar, with a noncompensable evaluation.  
The combined evaluation for compensation is 70 percent.

4.  A claim for TDIU was raised in January 1999 when the 
veteran received care at a VA facility; the veteran's formal 
claim for TDIU was received on May 12, 1999.

5.  Unemployability due to service-connected disability was 
not factually ascertainable prior to January 14, 1999.


CONCLUSIONS OF LAW

1.  A disability manifested by numbness of the feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  An effective date prior to January 14, 1999 for TDIU is 
not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received prior 
to the enactment of the VCAA.  A letter dated in May 1999 
asked the veteran to provide complete mailing addresses for 
employers listed on his claim for TDIU.  He was also asked to 
furnish a statement regarding the type of work he performed 
while reportedly self employed.  

An April 2004 letter discussed the evidence necessary to 
substantiate the veteran's claims.  It discussed the evidence 
that had been received.  It told the veteran how VA would 
assist him in obtaining evidence in support of his claims, 
and indicated what actions VA was taking in order to obtain 
evidence.    

The veteran was provided with notice of the methods used to 
determine disability ratings and effective dates in a letter 
dated in March 2006.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted, and the case was referred to the Director of the 
Compensation Service for an opinion regarding the veteran's 
unemployability.  The RO solicited the veteran's previous 
employer for information, but the address provided by the 
veteran was inaccurate.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

	Service Connection

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

On enlistment physical examination in September 1982, the 
veteran reported foot trouble.  The examiner noted that the 
veteran had injured his left great toe in 1981.  The veteran 
denied foot trouble on re-enlistment examination in April 
1989.  On discharge examination in May 1995, the veteran 
reported numbness and tingling intermittently in the plantar 
surfaces of both feet.  However, the veteran's feet were 
found to be normal, and neurological examination was also 
normal.  The veteran was determined to be physically 
qualified for discharge.  

The veteran underwent a VA examination in January 1996.  The 
examiner stated that there was decreased sensation at the L5-
S1 root of both feet.  He further indicated that examination 
of the feet was completely within normal limits other than 
the sensory deficits that were noted which were felt to be 
coming from the veteran's back.  The relevant diagnosis was 
degenerative disc disease of the lumbar spine.

A January 1996 VA general medical examination resulted in a 
diagnosis of numbness of the feet by history.

On VA examination in February 1998, the sensory examination 
was nonfocal.  The impression was chronic lumbar syndrome 
with some minimal evidence of some left L5 radiculopathy.  
The examiner noted that the findings were related to the 
veteran's lumbar trauma caused by  multiple runs during a 
long period of time.  

During a neurological examination in October 1999, the 
veteran reported numbness of his feet for six or seven years.  
Sensory examination revealed slightly decreased pinprick over 
the toes of both feet.  The veteran was not able to 
distinguish sharp versus dull accurately.  Otherwise, 
pinprick, light touch, proprioception, cold, stereognosia, 
graphesthesia, and vibration appeared to be intact.  
Electrodiagnostic studies of the lower extremities revealed 
no current abnormalities.  

A VA spine examination in October 1999 included an MRI, which 
indicated no disc extrusions or spinal stenosis.  The 
examiner stated that electrical studies revealed no 
abnormalities.  She noted that there was no evidence of 
peripheral neuropathy based upon nerve conduction studies 
performed in November 1999.

A VA neurologist reviewed the veteran's records in September 
2005.  She noted that on neurologic consultation for headache 
in August 1993, the veteran had normal motor, sensory and 
cerebellar examinations and 1+ reflexes.  She noted that the 
veteran reported intermittent numbness and tingling of the 
plantar aspect of his feet.  She indicated that a January 
1996 record mentions diminished sensation in the L5-S1 
distribution questionably due to the veteran's back.  She 
also noted that the February 1998 report indicated that 
sensory examination was nonfocal, and that nerve conduction 
studies in November 1999 were normal.  The VA neurologist 
indicated that the complaints mentioned in the record could 
represent a central process such as a central cord problem or 
peripheral neuropathy.  She noted that numbness in the feet 
alone could be caused by a variety of conditions.  However, 
she indicated that the L4-5 foramen, which was mentioned in 
the record, would be expected to cause unilateral rather than 
bilateral symptoms in the feet.  She concluded that she could 
not relate the veteran's complaints during service to the 
current complaints.  She did note, however, that it was 
possible that a cervical cord lesion could cause such 
symptoms.  She determined that based on her review of the 
evidence, and the fact that the veteran's sensory complaints 
were subjective rather than objective, she could not resolve 
the issue without resorting to mere speculation.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Careful consideration of the evidence pertaining to this 
claim leads the Board to the conclusion that service 
connection for numbness of the feet is not warranted.  The 
record does not reflect that a diagnosis has been made with 
respect to the veteran's complaints of numbness in his feet.  
In fact, electrodiagnostic studies in October 1999 revealed 
no abnormalities.  A VA neurologist stated in September 2005 
that she could not relate the veteran's complaints during 
service to his current complaints, and noted that the 
veteran's complaints were subjective rather than objective.  

The veteran asserts that he has a disability manifested by 
numbness of the feet, and that such is related to his 
complaints in service.  The Board has considered the 
veteran's statements; however, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The record is otherwise silent with respect to convincing 
evidence of any disability manifested by numbness of the 
feet.  The veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show a 
presently existing disability of the feet manifested by 
numbness.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
January 1996, there was an impression of decreased sensation 
in the L5-S1 root of both feet.  However, in February 1998, 
the examination was nonfocal and there was minimal evidence 
of radiculopathy.  In October 1999, electrodiagnostic study 
revealed no abnormality.  In 2005, it was determined that the 
sensory complaints were subjective.  The Board finds that the 
early impressions of impairment in the L5-S1 root were 
unsupported by the more probative electrodiagnostic testing.  
Furthermore, the report of a nonfocal finding and a 
subjective complaint are more probative than the 1996 finding 
of decreased sensation in the feet.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

	Effective Date for TDIU

The veteran's service medial records reflect that he was 
separated due to physical disability with severance pay.  The 
basis for the veteran's discharge was his bilateral knee 
disability.  Those records also show that the veteran 
complained of disabling migraine headaches.  A February 1995 
treatment record indicates multiple stressors, to include an 
upcoming medical board, his job requirements, and possible 
divorce.

A February 1995 report from Southeast Ear, Nose, Throat and 
Sinus Center indicates that the veteran had severe conductive 
hearing loss in the left ear.  

On VA general medical examination in January 1996, the 
veteran gave a history of stress fatigue syndrome, right 
shoulder pain, low back pain, bilateral patellofemoral 
syndrome, numbness in the hands and feet, migraine headaches, 
and hearing deficit.  The examiner noted that the veteran was 
unemployed.  After examination, the diagnoses were hearing 
deficit by history, stress fatigue syndrome by history, right 
shoulder pain by history, degenerative lumbar disc disease by 
history, bilateral patellofemoral syndrome by history, 
migraine headaches by history, and numbness of the hands and 
feet by history.

On VA orthopedic examination in January 1996, the veteran 
complained of pain in both knees as well as his back.  Range 
of motion of the knees was full.  The diagnosis was 
degenerative disc disease of the lumbar spine and 
degenerative arthritis of the knees.

In May 1996 the veteran indicated that he averaged one 
migraine per week.

In his June 1996 substantive appeal, the veteran stated that 
he had disabling migraines that kept him from working, 
driving, standing, walking, and in some cases seeing clearly.  
He noted that he often had two to three during a week, but 
had also gone for a month with only one.  

On VA orthopedic examination in February 1998, the veteran 
had tenderness and patellar grinding on palpation of his 
knees.  There was no instability or joint line pain.  Range 
of motion was full.  There was no atrophy.  The diagnosis was 
mild chondromalacia patellae.  Examination of the veteran's 
back revealed 90 degrees of flexion, 20 degrees of extension, 
and 45 degrees of lateral flexion bilaterally.  There was no 
spasm, and no reflex, sensory, or motor deficits.  The 
diagnosis was chronic lumbosacral strain.

A neurologic examination was also carried out in February 
1998. The examiner noted that there was some tightness in the 
veteran's lower lumbar region.  Anterior and posterior 
mobility was somewhat diminished.  Straight leg raising was 
positive at 40 degrees bilaterally.  Motor examination 
revealed excellent strength of all muscle groups, and tone 
was normal.  Sensory examination was nonfocal.  The veteran's 
gait involved mild circumduction in the left leg, and he had 
some mild difficulty walking on his heels on the left.  The 
impression was chronic lumbar syndrome with some minimal 
evidence of perhaps some left L5 radiculopathy.  

January and February 1999 VA treatment record notes the 
veteran's complaints of severe headaches.  A February record 
indicates that the veteran had been given medication, which 
he reported was somewhat helpful.   

In his May 1999 application for TDIU, the veteran indicated 
that he had been self employed until January 1999.  

In a May 1999 statement, the veteran related that he had 
started his own business in August 1996 because he could not 
find employment.  He stated that his business recruited and 
placed medical professionals.  He reported his average income 
from the business and indicated that he worked an average of 
10 to 20 hours per week.  He reported that he could not meet 
his bills and had been forced to declare bankruptcy.  

A May 1999 report from S.R.R., M.D. notes the veteran's 
report of migraine headaches with photophobia, sonophobia, 
nausea, and vomiting.  The veteran indicated that he had 
experienced headaches once or twice per week over the 
previous five or six years and that they lasted 12 hours.  
Dr. R. noted that various medications had been tried.  

On VA examination in October 1999, the veteran's history was 
reviewed.  The veteran related that he had been unemployed 
for the previous year.  He noted that during significant 
headaches, he had to lie down in a dark, quiet room, and that 
he could not work during significant headaches.  He indicated 
that during his time as a recruiter in the Marines, he was 
able to make up time lost due to his headaches.  He expressed 
his belief that he would not have been successful in a job 
that required standard "eight-to-five" hours.  He indicated 
that his headaches had increased in intensity over the 
previous one and one half years.  The various medications 
attempted were discussed.  The examiner noted that the 
veteran had been seen by VA in January 1999 and given a 
variety of prescriptions.  The veteran reported that his 
headaches were not relieved by that regimen.  The veteran 
reported that medications prescribed since then were also 
ineffective.  The examiner concluded that the veteran had a 
history of migraines appearing to be interfering with his 
daily routine.  He stated that with severe attacks of 
migraines, the veteran was incapacitated to the point that he 
had suffered severe economic inadaptability.

A VA social and industrial survey was conducted in March 
2000.  The veteran's history was reviewed.  He reported that 
he began to have headaches when he became a recruiter and was 
progressively given more responsibility.  He noted that he 
went home about one time per week with headaches.  The 
examiner also noted that the veteran had worsening knee 
symptoms beginning in 1995.  The veteran reported that he 
worked in management for a recruiter of medical staff 
beginning in April 1996, but left that job because he was 
unable to keep up with the work due to being out of the 
office because of his headaches.  He indicated that he 
started his own business in July 1996 but because of the 
headaches he could not keep up with the demands.  He reported 
that he had repeatedly tried to secure employment since the 
middle of 1997.  The examiner noted that the veteran drove.  
She indicated that the veteran was unemployed and that his 
father was helping him.  

In April 2005, the Director of the VA Compensation and 
Pension service determined that veteran had been gainfully 
employed prior to January 14, 1999 and that an extraschedular 
evaluation based on unemployability was not warranted prior 
to that date.  In her review, the Director noted that the 
veteran's application for TDIU, submitted in May 1999, 
indicated that he had worked following his discharge from 
service in 1995.  She noted that the veteran started a 
company in 1996 and worked until January 1999.  She also 
noted that there were discrepancies in the veteran's reported 
income, and that the Board had remanded the case for 
employment information.  She indicated that the veteran did 
not respond to VA's request for information pertaining to 
wages, and that the veteran's former employer could not be 
contacted due to inaccurate information.  She concluded that 
in the absence of medical evidence and the lack of 
information concerning the veteran's employment and earnings, 
the veteran was shown to have been able to be gainfully 
employed prior to January 14, 1999 and that entitlement to an 
extraschedular evaluation based on unemployability was not 
warranted prior to that date.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded 
even if the requisite schedular criteria is not met if a 
claimant is nevertheless shown to be "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating. Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  

The Board initially observes that the veteran's VA treatment 
for migraine headaches in January 1999 constituted a claim 
for an increase in benefits.  See 38 C.F.R. § 3.155(c).  
Further, the provisions of 38 C.F.R. § 3.157 are applicable.  
A claim for compensation was previously allowed.  Therefore 
the first part of 38 C.F.R. § 3.157 has been satisfied: 
compensation is in effect.  Next, the veteran was seen at a 
VA facility where he received treatment. Therefore, the 
second part of 38 C.F.R. § 3.157 has been satisfied: VA 
treatment for the service-connected disability.

The Board further acknowledges that veteran met the schedular 
criteria for TDIU as of August 2, 1995.  The Board, in its 
May 2003 decision, recognized the disabling character of the 
veteran's migraine headaches.  However, the evidence 
demonstrates that the veteran continued to work after his 
discharge from service until January 1999.  In fact, the 
veteran specifically indicated in his May 1999 claim for TDIU 
that he was self employed until January 1999.  Upon referral 
of the veteran's case, the Director of the VA Compensation 
and Pension Service concluded that the veteran was capable of 
gainful employment prior to January 14, 1999.  Indeed, the 
evidence supports such a finding.  The veteran himself 
reported that he was self-employed until January 1999, and 
there is no evidence to indicate otherwise.  Despite VA's 
request, the veteran has failed to submit information 
pertaining to wages earned either from his employer or 
through self-employment.  The evidence of record demonstrates 
that the veteran was gainfully employed until January 1999.  
Accordingly, the Board concludes that an extraschedular 
evaluation based on unemployability due to service-connected 
disability, for the period prior to January 14, 1999, is not 
warranted.

The veteran's own actions prevent the Board from determining 
whether the veteran was in fact pursuing a substantially 
gainful occupation.  The duty to assist is not a one-way 
street or a blind alley.  The Board has considered the 
guidance of the Court in Roberson v. Principi, 251 F.3d 1378, 
1382-83 (Fed. Cir. 2001).  The veteran has been represented 
since 1995, thus he had not proceeded pro se.  Furthermore, 
for the period prior to 1999, the veteran has presented no 
evidence of unemployability due to service-connected 
disability other than his own lay statements.  Although there 
is an obligation in certain circumstances to read pleadings 
sympathetically, nothing in the decisions of the Court 
requires VA to base a decision on evidence that does not 
exist or has been withheld.  Roberson, supra; Andrews v. 
Principi, 351 F.3d 1134 (Fed. Cir. 2003).


ORDER

Entitlement to service connection for numbness of the feet is 
denied.

Entitlement to an effective date earlier than January 14, 
1999 for the grant of TDIU is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


